       Case 4:21-cv-00651-DPM Document 2 Filed 07/23/21 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JAMIE DAVIS                                                  PLAINTIFF

v.                     No. 4:21-cv-651-DPM-JTR

RODNEY WRIGHT, Sheriff,
Saline County Sheriff's Office;
TONYA PARKER, Sgt., Saline
County Detention Center; and
DOES, Intake Officers, Saline
County Detention Center                                  DEFENDANTS

                                ORDER

     1. The Court withdraws the reference.
     2. The complaint in Ragsdale v. Wright listed Jamie Davis as a
second Plaintiff. Doc. 1 in E.D. Ark. No. 4:21-cv-650-DPM-JTR. The
Clerk therefore opened this case based on the complaint, too. Davis
didn't sign the complaint, though; and after reviewing it, the Court
believes that Davis wasn't intended to be a Plaintiff. Instead, the claims
are about Ragsdale' s ongoing detention after Davis asked to drop
charges against Ragsdale. Ibid. The Court therefore directs the Clerk to
administratively terminate this case.
     3. If the Court's reading of the complaint is mistaken, then Davis
may file a motion to reopen this case by 22 August 2021.
  Case 4:21-cv-00651-DPM Document 2 Filed 07/23/21 Page 2 of 2



So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge
